Citation Nr: 0425117	
Decision Date: 09/13/04    Archive Date: 09/16/04

DOCKET NO.  95-28 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound of the 
right knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals, including limitation of motion, of a shrapnel 
wound of the right knee.

3.  Entitlement to an initial rating in excess of 10 percent 
for residuals, including neurological dysfunction, of a 
shrapnel wound of the right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, denied entitlement to an 
increased rating for residuals, including a superficial scar, 
of a shrapnel wound of the right knee.  

By history, in January 1974, the RO granted service 
connection for residuals, a superficial scar, of a shrapnel 
wound of the right knee and rated it as noncompensably 
disabling under 38 C.F.R. § 4.118, Diagnostic Code 7805.  In 
October 1994, the veteran filed an informal claim seeking an 
increased rating.  By a February 1995 rating decision, the RO 
confirmed and continued the noncompensable evaluation.  The 
veteran appealed.  On appellate review in January 2000, the 
Board remanded the case.  In October 2002, the RO assigned a 
10 percent rating for the veteran's residuals, limitation of 
motion, of a shrapnel wound of the right knee under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, and a 10 percent rating for 
residuals, neurological dysfunction, of a shrapnel wound of 
the right knee under 38 C.F.R. § 4.124a, Diagnostic Code 
8721.  The effective date for each disability was October 17, 
1994.  The noncompensable rating for residuals, superficial 
scar, of a shrapnel wound of the right knee was confirmed and 
continued.  On appellate review in July 2003, the Board noted 
that the veteran's limitation of motion and neurological 
dysfunction claims were part and parcel of his appeal, and 
then remanded the case for due process considerations.  After 
reviewing the veteran's claims, the RO confirmed and 
continued the assigned ratings.  Once again, the case has 
been returned for appellate review.  

Throughout the pendency of this appeal, the veteran has 
asserted that his service-connected residuals of a shrapnel 
wound of the right knee disabilities interfere with 
employment.  In this regard, the Board notes that since 
September 1997 the veteran has received a total disability 
rating based on individual unemployability due to his 
service-connected disabilities.  Thus, no additional action 
for this matter is warranted.

In January 2004, the RO received additional VA outpatient 
treatment records dated from April 1996 through November 
2003.  Not one of the records references treatment for the 
veteran's right knee disability.  Accordingly, no action 
under 38 C.F.R. § 19.31 is warranted.  38 C.F.R. § 19.31 
(2003).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  The veteran's superficial scar of the right knee measures 
no more than 3-inches and clinically has been and continues 
to be described as well healed without evidence of pain, 
tenderness, ulceration, adherence, and depression.  

3.  Flexion of the right knee has never been limited to less 
than 60 degrees and extension has been and remains to zero 
degrees.  Pain, mild weakness, and atrophy of the quadriceps 
are present.  No objective evidence of instability is 
present.

4.  The veteran has mild impaired pinprick of the lower right 
leg and medial border of the right foot and mild decreased 
vibration of the right foot.

5.  The veteran's residuals of a shrapnel wound of the right 
knee are not productive of marked interference with 
employment so as to render impracticable the regular 
schedular criteria. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound of the 
right knee have not been met.  38 U.S.C.A. §§ 5103, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803-7805 (effective before August 30, 2002), Diagnostic 
Codes 7801-7805 (effective August 30, 2002).

2.  The criteria for an initial rating in excess of 10 
percent for residuals, including limitation of motion, of a 
shrapnel wound of the right knee have not been met.  
38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5260, 5261 (2003).

3.  The criteria for an initial rating in excess of 10 
percent for residuals, including neurological dysfunction, of 
a shrapnel wound of the right knee have not been met.  
38 U.S.C.A. §§ 5103, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.124a, Diagnostic Code 8721 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced VA's duty to assist the 
claimant in developing evidence necessary to substantiate the 
claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  The provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

In this appeal, VA has fulfilled its duty to notify the 
veteran.  The veteran and his representative have been 
notified of the information and medical or lay evidence 
needed to substantiate his claims.  By rating decisions and 
supplemental statements of the case dated in May 1999, 
October 2002, and January 2004, as well as VA letters dated 
in March 2003, September 2003 and November 2003, VA apprised 
the veteran and his representative of the law applicable in 
adjudicating the appeal, the reasons and bases for the VA 
decisions, and the information and evidence needed to 
substantiate the claims.  Specifically, in the September and 
November 2003 letters, VA told the veteran that to 
substantiate his claims, he needed to demonstrate that his 
service-connected residuals of a shrapnel wound of the right 
knee had increased in severity.  VA told the veteran that he 
should provide private medical information and/or evidence, 
and that it would assist him with obtaining medical records, 
employment records, or records from other Federal agencies.  
There is no indication that this correspondence was returned 
as undeliverable.  Further, in July 2003, the Board remanded 
this case to ensure VCAA compliance.  In response, the 
veteran has not submitted additional pertinent information or 
evidence related to his appeal.  Accordingly, VA has 
fulfilled its duty to inform the veteran of the information 
and evidence needed to substantiate his claims.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence and information 
have been obtained and associated with the claims folder.  
The veteran's available service medical records, reports of 
VA examinations dated from May 1971 through September 2002, 
and VA and non-VA treatment reports dated from August 1973 
through November 2003 are of record.  The record also shows 
that VA, on numerous occasions, attempted to obtain the 
veteran's Social Security Administration (SSA) reports.  The 
attempts were unsuccessful however.  In the May 1999 
Supplemental Statement of the Case, VA informed the veteran 
of the unsuccessful attempts to obtain his SSA reports, and 
provided him with an opportunity to submit such reports.  The 
veteran did not respond.  It is also noted that the veteran's 
hearing transcripts are of record.  Neither the veteran nor 
his representative has identified any outstanding evidence 
which could be used to support the issues on appeal.  As 
such, VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

At this time, the Board notes that effective August 30, 2002, 
the schedular criteria for the evaluation of skin 
disabilities at 38 C.F.R. § 4.118 were amended.  The Board 
also notes that in the January 2004 Supplemental Statement of 
the Case, the veteran was apprised of the old and new 
schedular criteria and of the reasons and bases for the 
determination associated with his claims.  VA also afforded 
the veteran an opportunity to respond.  In light of the 
foregoing, VA has fulfilled its duty to notify and assist the 
veteran in this regard, and no further action is warranted.  
The veteran's residuals, superficial scar, of a shrapnel 
wound of the right knee will be adjudicated in accordance 
with VAOPGCPREC 3-00.

Finally, the Board acknowledges that with regard to the issue 
of entitlement to a compensable rating for residuals, 
including a superficial scar, of a shrapnel wound of the 
right knee, VCAA notice was not issued to the veteran before 
the RO's initial adverse decision.  Nonetheless, no further 
action regarding this matter is warranted.  As detailed 
above, the record fully demonstrates that VA has fulfilled 
its duty to notify and duty to assist the veteran.  VA has 
obtained all of the veteran's pertinent information and 
evidence to the extent possible.  Where evidence has not been 
obtained, i.e., the veteran's SSA reports, VA has provided 
him with notice of such, and has given him an opportunity to 
submit those reports.  Further, VA has, in essence, asked the 
veteran to submit any pertinent evidence in his possession.  
See Rating decisions and Supplemental Statements of the Case 
dated in May 1999, October 2002, and January 2004; VA letters 
dated in March 2003, September 2003 and November 2003; and 
BVA remands dated in January 2000 and July 2003.  The Board 
finds that the record is complete and that the veteran has no 
additional evidence or argument to submit.  VA has complied 
with the mandates of the VCAA and any procedural defect 
present is no more than harmless error.  The veteran will not 
incur any prejudicial error as a result of the Board's 
consideration of this appeal at this time.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  Further, a remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  See generally, Soyini v. Derwinski, 
1 Vet. App. 540 (1991).

Law, Regulations, & Analysis

The veteran seeks increased ratings for residuals of a 
shrapnel wound of the right knee disability.  During the 
pendency of this appeal, to include the September 1995 RO 
hearing and the April 1997 hearing before the undersigned, 
the veteran in general maintains that he has increased knee 
pain, instability, and weakness.  He also maintains that he 
has increased limitation of motion which causes difficulty 
with bending, kneeling, and ambulating.  Further, the veteran 
testified that his physical activities such as dancing and 
working are severely limited and that he wore a flex brace 
because of his knee disability.  

Under the laws administered by VA, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

The basis of disability evaluations is in the ability of the 
body to function as a whole, and an evaluation is based upon 
lack of usefulness.  38 C.F.R. § 4.10.  The elements to be 
considered primarily include the reduction in the joint's 
normal excursion of movement on different planes in 
conjunction with factors such as less or more movement than 
normal, weakened movement, incoordination, and swelling or 
instability.  38 C.F.R. §§ 4.40, 4.45.  Painful motion is 
also a factor of disability.  38 C.F.R. § 4.40.  Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same manifestations under various 
diagnoses is to be avoided.  Esteban v. Brown, 6 Vet. App. 
259 (1994).  However, separate manifestations of a shrapnel 
wound injury effecting different bodily functions are 
separately ratable.  Id.  For determining whether a separate 
rating is appropriate, the critical element is that none of 
the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other.  38 C.F.R. § 4.14.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

After reviewing the evidence of record and relevant schedular 
criteria, the Board finds that the evidence demonstrates that 
the veteran's residuals, including a superficial scar, of a 
shrapnel wound of the right knee more nearly approximate the 
criteria for a noncompensable rating.  Clinical findings 
associated with the veteran's residuals, including limitation 
of motion, of a shrapnel wound of the right knee illustrate 
that the disability is no more than 10 percent disabling; 
thus, an increased initial rating in this regard is not 
warranted.  Finally, the evidence establishes that the 
criteria for an initial rating in excess of 10 percent for 
residuals, including neurological dysfunction, of a shrapnel 
wound of the right knee have not been met.  

To promote clarity, the reasons and bases for the Board's 
conclusions are addressed separately below.

Superficial Scar

Since January 1974, the veteran's residuals, a superficial 
scar, of a shrapnel wound of the right knee have been rated 
as noncompensably disabling under Diagnostic Code 7805.  The 
veteran now seeks a compensable rating.  Although the 
evaluation of a service-connected disability requires a 
review of the veteran's medical history with regard to that 
disorder, the primary concern in a claim for an increased 
evaluation for a service-connected disability is the present 
level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As previously noted, effective August 30, 2002, the schedular 
criteria for the evaluation of skin disabilities at 38 C.F.R. 
§ 4.118 were amended.  See 67 Fed. Reg. 49590-49599 (July 31, 
2002) (codified as amended at 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7833).  When a provision of a VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, the amended regulation to rate the 
veteran's disability for periods from and after the effective 
date of the amendment will apply.  Otherwise, the prior 
version of the regulation to rate the veteran's disability 
for any period preceding the effective date of the amendment 
will apply.  VAOPGCPREC 3-2000.

Before August 30, 2002, scars that were superficial, poorly 
nourished with repeated ulcerations, or superficial, tender 
and painful on objective demonstration were rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804.  Other scars were rated on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Effective August 30, 2002, scars, other than head, face, or 
neck, that are deep or that cause limited motion and cover an 
area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; a 30 percent rating is warranted 
for an area or areas exceeding 72 square inches (465 sq. 
cm.); a 20 percent rating is warranted for an area or areas 
exceeding 12 square inches (77 sq. cm.); and a 10 percent 
rating is warranted for an area or areas exceeding 6 square 
inches (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 
7801.

A 10 percent rating is warranted for scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion and cover an area or areas of 144 square 
inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802.

The notes associated with Diagnostic Codes 7801 and 7802 
provide that scars in widely separated areas, as on two or 
more extremities or on anterior and posterior surfaces of 
extremities or trunk, are separately rated and combined in 
accordance with § 4.25.  The notes also provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802, Notes (1) & (2).

Under Diagnostic Code 7803, a 10 percent rating is warranted 
for superficial, unstable scars.  An unstable scar is one 
where, for any reason, there is frequent loss of the covering 
of skin over the scar.  A superficial scar is one not 
associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7803, Notes (1) & (2).

A 10 percent rating is also warranted for unstable, 
superficial scars that are painful on examination.  A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804, Note 
(1).

Other scars are rated on the limitation of function of 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

For this matter, review of the positive and negative evidence 
of record establishes that the schedular criteria to warrant 
the assignment of a compensable rating for the veteran's 
residuals, a superficial scar, of a shrapnel wound of the 
right knee have not been met.  Before August 30, 2002, 
clinical findings establish that the veteran's scar was 
superficial and well healed without evidence of adherence, 
depression, or pain.  38 C.F.R. § 4.118, Diagnostic Codes 
7803-7805 (effective before August 30, 2002).  Since August 
30, 2002, the objective evidence establishes that the 
veteran's scar is not deep, that it causes no more than 
slight limitation of motion, that it does not cover an area 
or areas exceeding 12 square inches (77 sq. cm); and that it 
is not unstable, productive of frequent loss of the skin's 
covering over the scar; or painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 (effective 
August 30, 2002).

Rather, the evidence shows that the veteran's residuals, 
superficial scar, of a shrapnel wound of the right knee have 
been and remain asymptomatic.  By history, it is noted that 
the service medical records generally reflect that objective 
findings were normal, except for a scar, resulting from a 
shrapnel wound of the right knee, measuring 3-inches.  See 
February 1970 Report of Medical History and April 1970 Report 
of Medical Examination.  VA examination report dated in May 
1971 reflects that the examiner described the scar as 
measuring approximately 11/2 inches, moveable, white, 
horizontal, and slightly depressed.  The examiner added that 
there was no joint or patella involvement.  The diagnosis was 
gunshot wound of the right knee, superficial.  A VA 
examination report dated in January 1974 also documents that 
the scar was not productive of tenderness, crepitation, 
swelling, depression, or adherence.  The knee reportedly had 
full motion, stability, and normal strength.  The diagnosis 
was residuals of a shell fragment wound of the right knee 
manifested subjectively by weakness and objectively by scars.  

Clinical findings recorded on the veteran's VA examination 
reports dated from May 1994 though May 2002 reflect similar 
findings, in that the veteran's scar of the right knee 
remained essentially asymptomatic.  On VA examination of the 
scars in December 1994, the examiner reportedly observed a 
scar measuring 2.5 centimeters over the right patella.  The 
examiner also reportedly found right knee extension to zero 
degrees with flexion to 72 degrees (140 degrees was normal).  
Further, no evidence of keloid formation, adherence, 
herniation, inflammation, swelling, or depression was noted.  
The impressions made included gunshot wounds of the right 
knee, and old dislocation of the right patella by history.  

The veteran underwent a general examination and examination 
of the joints in March 1996.  On VA general examination, the 
veteran reported that his scar was productive of pain, 
instability, and limitation of motion.  The diagnosis was 
shrapnel fragment wound of the right knee with well-healed 
scar, dislocation of the right patella, and residual right 
knee disability.  On examination of the joints, objective 
findings were negative for signs of swelling, deformity, or 
any other impairment.  Further, on the initial examination 
report, although the examiner recorded that flexion was 
limited to 10 degrees, in a June 1996 addendum, the examiner 
clarified that the 10 degrees limitation of flexion meant 
flexion to 130 degrees.  

On VA examination of the scars conducted in February 1998, 
the examiner reportedly observed multiple well-healed gunshot 
and shrapnel fragment wound scars.  No other abnormalities 
were noted however.  The examiner added there was no 
limitation of motion or disfigurement due to the scars.  

Finally, the veteran underwent another VA examination in May 
2002.  Physical examination revealed a well-healed 
superficial scar of the right knee at the right inferior 
patella region.  The diagnosis was status post superficial 
shrapnel fragment wound of the right knee. 

As demonstrated above, the veteran's residuals, superficial 
scar, of a shrapnel wound of the right knee do not more 
nearly approximate the criteria for the assignment of a 
compensable rating.  Before August 30, 2002, the clinical 
data substantiate that the scar was superficial, well healed, 
and without evidence of adherence, depression, or pain.  
Since August 30, 2002, the objective evidence does not show 
that the veteran's scar is deep or that it causes limited 
motion and covers an area or areas exceeding 12 square inches 
(77 sq. cm).  Clinical findings also do not show that the 
scar is unstable, productive of frequent loss of the skin's 
covering over the scar, or painful on objective examination.  
As such, despite the veteran's subjective complaints, the 
criteria for a compensable rating for residuals, a 
superficial scar, of a shrapnel wound of the right knee are 
not met.  38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 
7803-7805 (effective before August 30, 2002), and Diagnostic 
Codes 7801-7805 (effective August 30, 2002). 



Limitation of Motion

In October 2002, the RO assigned a 10 percent rating for 
residuals, including limitation of motion, of a shrapnel 
wound of the right knee, effective October 17, 1994, under 
Diagnostic Code 5260.  Because the veteran appealed this 
initial rating determination, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999); AB v. Brown, 6 Vet. App. 35 (1993).

Under the Rating Schedule, leg flexion limited to 45 degrees 
warrants a 10 percent rating; limited to 30 degrees warrants 
a 20 percent rating; and limited to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Leg extension limited to 10 degrees warrants a 10 percent 
evaluation; limited to 15 degrees warrants a 20 percent 
evaluation; limited to 20 degrees warrants a 30 percent 
rating; limited to 30 degrees warrants 40 percent rating; and 
limited to 45 degrees warrants a 50 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5261.

In this regard, review of the rating criteria and objective 
findings of record demonstrates that since October 17, 1994, 
the veteran's residuals, limitation of motion, of shrapnel 
wound of the right knee have been no more than 10 percent 
disabling.  Even when considering the veteran's pain and 
weakness, leg flexion has not been limited to 45 degrees, nor 
has leg extension been limited to 10 degrees.    

The Board notes that by history from 1970 though 1974 the 
veteran had full range of motion of the right knee.  As 
previously noted, the service medical records reflect that 
clinical evaluation was normal except for a scar, gunshot 
wound of the right knee, measuring 3-inches; a VA examination 
report dated in May 1971 reflect that the veteran's right 
knee joint was reportedly normal; and a VA examination report 
dated in January 1974 reflects that the veteran had full 
range of motion of the right knee.  

Thereafter, the record reflects that the veteran's leg 
flexion has been limited to no less than 60 degrees and that 
his leg extension has remained essentially normal.  On VA 
examination in December 1994, examination showed knee 
extension to zero degrees with flexion to 72 degrees (140 
degrees was normal).  The impressions included gunshot wounds 
of the right knee, and old dislocation of the right patella 
by history.  

The veteran underwent several VA examinations in May 1996.  
During the examinations, the veteran reported that his 
residuals of a shrapnel wound of the right knee included 
limitation of motion and pain with radiation in the patellar 
region and right lateral anterior joint compartment of the 
right knee.  Bending, kneeling, and standing or ambulating 
for more than a half of an hour aggravated the pain.  
Stiffness and crepitus of the right knee were noted as well.  
However, on examination of the joints, objective findings 
showed no more than slight limitation of motion even with 
pain.  Although the examiner initially noted that flexion was 
limited to 10 degrees, he later clarified that the veteran 
had flexion to 130 degrees.  Other range of motion findings 
were normal.  The diagnosis was shrapnel fragment wound of 
the right knee with well-healed scar, dislocation of the 
right patella, and residual right knee disability.

The veteran underwent several VA examinations in February 
1998, and each examination report recorded contradictory 
findings.  On VA general examination in February 1998, the 
examiner reported that the veteran's posture and gait were 
fair with a moderate limp of the right leg.  The relevant 
diagnosis was status post dislocation of the right patella 
with residual right knee disability.  On VA neurology 
examination, the examiner reportedly found that the veteran 
could not flex his right knee at all and that extension of 
the right knee was limited.  The examiner added that the 
veteran had a lot of pain and tenderness.  The diagnosis was 
right lower extremity weakness secondary to shrapnel fragment 
wound.  On VA examination of the joints, objective findings 
showed flexion of only 10 degrees with tenderness and the 
knee was described as rigid.    

The veteran underwent another VA examination in May 2002.  
The May 2002 examination reports reflect that the veteran's 
medical history was reviewed.  Although the examiner noted 
that the veteran was a poor historian, he recorded that the 
veteran reportedly had "fluid taken out with a needle from 
the right knee on a few occasions" and had a history of 
weakness, stiffness, intermittent instability with transient 
locking or buckling, frequent crepitus, and fatigability with 
lack of endurance upon repetitive movements.  The veteran 
also occasionally used a right knee brace.  Despite the 
veteran's subjective complaints, physical examination 
revealed no more than slight limitation with motion even with 
pain.  On examination, flexion of the right knee was limited 
to 60 degrees with pain and extension was normal with pain.  
The examiner reported that the veteran was ambulatory with 
the knee in a rigid position, and there was mild right 
quadriceps muscle weakness and mild atrophy.  The examiner 
then noted that the veteran did not use a cane, brace, or 
crutches.  The diagnosis was status post superficial shrapnel 
fragment wound of the right knee. 

As previously noted, the objective findings of record 
demonstrate that the veteran's residuals, limitation of 
motion, of a shrapnel wound of the right knee have been no 
more than 10 percent disabling.  At the outset, the Board is 
cognizant of the clinical data recorded on VA examination 
reports dated in February 1998.  However, the Board finds 
that those reports are assigned relatively little weight.  
The objective findings recorded on general, neurology, and 
orthopedic examination not only are inconsistent with each 
other, but also are inconsistent with the other clinical data 
of record.  As noted above, VA examination in December 1994 
showed flexion limited to 72 degrees with extension to zero 
degrees; VA examination in May 1996 showed flexion to 130 
degrees with extension indicated as normal; and although on 
VA neurology examination in May 2002, the examiner indicated 
that the veteran could not flex and extend fully, examination 
of the joints showed flexion limited to 60 degrees with 
normal extension.  Accordingly, the Board finds that the 
February 1998 VA general, neurology, and orthopedic 
examination reports are of little little probabtive value in 
determining the degree to disability resulting form the 
disabilities at issue.  Clinical findings overall show that 
since October 1994 flexion of the right knee has been limited 
to no less than 60 degrees and the veteran's extension has 
remained essentially normal, even with pain and weakness.  
The body of medical evidence, aside from some of the 1998 
examination findings, does not show flexion limited to 30 
degrees or extension limited to 15 degrees so as to warrant 
the assignment of an initial rating in excess of 10 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  As such, an 
increased rating in this regard is not warranted. 

The Board has also considered the veteran's complaints of 
pain, weakness, crepitus, and fatigability.  DeLuca v. Brown, 
8 Vet. App. 202 (1995); 38 C.F.R. § 4.10.  Nonetheless, 
despite the veteran's complaints and the objective findings 
of pain and weakness, the credible evidence demonstrates that 
the veteran's residuals, limitation of motion, of a shrapnel 
wound of the right knee is no more than 10 percent disabling.  
As previously noted, flexion of the right knee has been 
limited to no less than 60 degrees even with pain, and 
extension has remained essentially normal.  Further, the 
veteran does not use a knee brace, crutches, or a cane to 
assist with ambulating.  In 1994 and 1995, muscle testing was 
normal; and in 1996 findings were negative for swelling, 
deformity, or other impairment.  Findings in 1998 and 2002 
revealed muscle weakness and mild atrophy.  Nevertheless, the 
weight of the clinical evidence demonstrates that the 
veteran's leg flexion was limited to no less than 60 degrees 
and leg extension was normal.  As such, even when considering 
the veteran's pain, weakness, and mild atrophy, the criteria 
for an increased rating in excess of 10 percent is not 
warranted.  38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5260, 5261.

Recurrent Subluxation or Lateral Instability

Because of the veteran's complaints of instability, locking 
and buckling, the Board has also considered Diagnostic Code 
5257.  Diagnostic Code 5257 reflects that slight recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation; moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation; and severe 
recurrent subluxation or lateral instability warrants a 30 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, the criteria for an increased rating under this 
provision have not been met either.  In this case, the 
objective evidence fails to show slight subluxation or 
lateral instability of the right knee.  The records show that 
from 1970 though 1995 the veteran's knee was stable and knee 
strength was normal.  On VA examination in March 1996, 
objective findings were negative for swelling, deformity, and 
any other impairment including instability, nonunion, loose 
motion or malunion.  The veteran's February 1998 VA 
examination reports are silent in this regard.  Finally, on 
VA examination in May 2002, although the veteran subjectively 
reportedly intermittent instability with transient locking or 
buckling, objective evaluation revealed no instability of the 
right knee.  Accordingly, the criteria for an increased 
rating in this regard have not been met.  38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257.

Neurological Impairment

In October 2002, the RO also assigned an initial rating of 10 
percent for residuals, neurological dysfunction, of a 
shrapnel wound of the right knee, effective October 17, 1994, 
under Diagnostic Code 8721.  As previously noted, this matter 
is part and parcel of the veteran's right knee disability, 
and because the veteran appealed the initial rating 
determination, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson and AB, 
supra.

Review of the schedular criteria and objective findings of 
record show that since October 17, 1994, the neurological 
impairment of the veteran's right knee warrants no more than 
a 10 percent rating.  Under Diagnostic Code 8721, a 40 
percent rating is warranted for complete neuralgia.  Complete 
neuralgia is manifested by foot drop and slight droop of 
first phalanges of all toes, the inability to dorsiflex the 
foot, loss of extension (dorsal flexion) of proximal 
phalanges of toes; loss of abduction of foot, weakened 
adduction; and anesthesia covering the entire dorsum of the 
foot and toes.  A 30 percent rating is warranted for severe 
incomplete neuralgia and a 10 percent rating is warranted for 
moderate incomplete neuralgia.  38 C.F.R. § 4.124a, 
Diagnostic Code 8751.

With respect to this matter, the objective evidence does not 
more nearly approximate the criteria for a rating in excess 
of 10 percent.  There is no objective evidence of severe 
incomplete neuralgia.  By history, the record is silent with 
regard to complaints of or objective findings associated with 
neurological impairment until April 1995.  Further, even 
though an April 1995 report from F. L., M.D., documents the 
veteran's neurological impairment of the right knee and leg, 
the report does not show evidence of severe incomplete 
neuralgia.  In the report, the physician reports that the 
veteran's right knee and ankle jerks were hyperreflexic 
compared to the left, and plantar responses were downgoing.  
However, the physician also reports that the veteran's gait 
examination was unremarkable to heel, tandem, and toe 
walking.  Sensory examination was unremarkable and no 
Romberg's sign was noted.  Further, motor examination showed 
normal muscle tone and strength in all muscles tested.  No 
fasciculations or atrophy was noted either.  After 
examination, the physician wrote that he was somewhat 
impressed by the asymmetry of the veteran's reflexes in the 
right leg.  He suggested however that the veteran's symptoms 
were more properly attributable to an upper motor neuron type 
lesion, possibly at the level of the low thoracic or lumbar 
area, instead of his service-connected right knee disability.  

In addition, the weight of the evidence from 1996 though 2002 
fails to show that the veteran's residuals, neurological 
dysfunction, of a shrapnel wound of the right knee warrants 
an initial rating in excess of 10 percent.  On VA 
examinations in May 1996, in spite of the veteran's 
complaints, neurological examination was within normal 
limits.  The diagnosis was shrapnel fragment wound of the 
right knee with well-healed scar, dislocation of the right 
patella, and residual right knee disability.

On VA neurology examination in February 1998, the veteran 
reportedly could not flex his right knee at all, and 
extension of the right knee was limited.  Clinical findings 
showed isiopsoas was 2/5, quadriceps was 3/5, and hamstring 
was 1/5.  Sensory examination showed that the veteran dragged 
his right leg and was unable to walk on heel-and-toes on the 
right side.  Clinical findings, however, also showed 
symmetrical and normal deep tendon reflexes, except for the 
right knee jerk which was not obtainable.  The diagnosis was 
right lower extremity weakness secondary to shrapnel fragment 
wound.

The veteran underwent additional VA examinations in May 2002.  
The examination report reflects that the veteran's medical 
history was reviewed.  On neurological examination, right 
foot dorsiflexors and plantar flexors were 4/5.  The examiner 
reported that the veteran was unable to do any testing around 
the right knee area, as he was not able to fully flex or 
extend his right knee joint.  The examiner also reportedly 
could not check the proximal muscles such as iliopsoas, 
quadriceps, and the hamstring.  The examiner could not test 
for right knee jerk.  It was noted that right ankle jerk was 
+1 and plantar response was flexor bilaterally.  Sensory 
examination revealed impaired pinprick on the right medial 
lower leg and medial border of the right foot, and decreased 
vibration at the right foot portion was noted, although the 
position remained intact.  Findings also revealed that the 
veteran dragged his right leg while walking.  The diagnosis 
was right lower extremity weakness and sensory findings 
likely due to inability to flex and extend right knee due to 
status post injury.

On examination of the joints in May 2002, the examiner 
reported that the veteran was ambulatory with the knee in a 
rigid position.  Although there was mild right quadriceps 
muscle weakness and mild atrophy, flexion of the right knee 
was limited to 60 degrees with pain, and extension was normal 
with pain.  The veteran did not use a knee brace, crutches, 
or a cane.  The diagnosis was status post superficial 
shrapnel fragment wound of the right knee.

As previously noted, the neurological impairment of the 
veteran's right knee warrants no more than a 10 percent 
rating.  There is no evidence of severe incomplete neuralgia.  
38 C.F.R. § 4.124a, Diagnostic Code 8751.  Objective findings 
in 1995 revealed an unremarkable heel, tandem and toe 
walking.  Further, no Romberg's sign was noted and muscle 
strength was normal.  In 1996, neurological examination was 
within normal limits.  For reasons previously discussed, the 
Board finds that the contradictory findings recorded on VA 
examinations dated in 1998 are of little or no probative 
value.  Finally, on VA examination in May 2002, although 
clinical findings revealed impaired pinprick of the right 
foot and leg with decreased vibration of the right foot 
portion, neurological examination did not reveal severe 
incomplete neuralgia.  Rather, clinical findings demonstrated 
that the veteran's right foot position was intact, that 
dorsiflexor and plantar flexors were 4/5, and that right 
ankle jerk was +1.  As such, despite the positive findings of 
neurological impairment, the objective evidence overall 
demonstrates that the veteran's disability picture is 
productive of no more than mild impairment, and as such, does 
not more nearly approximate the criteria for an initial 
rating in excess of 10 percent.  Thus, an increased rating in 
this regard is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.124a, 
Diagnostic Code 8751.

Muscle Injury or Disability

The Board notes that the provisions of 38 C.F.R. § 4.56, 
evaluation of muscle disabilities, have been considered.  
However, the record does not substantiate the assignment of 
an increased rating under this provision.  Despite the 
current clinical data of record demonstrating muscle weakness 
and fatigue, the anatomical location of the veteran's 
disability in conjunction with the historical evidence of 
record establishes that the veteran did not initially sustain 
a muscle injury or disability.  Rather, he sustained an 
injury to right knee bone or joint.  As previously noted, the 
service medical records, the February 1970 Report of Medical 
History and April 1970 Report of Medical Examination, note a 
scar, gunshot wound of the right knee, measuring 3-inches.  
The April 1970 report also indicates that clinical evaluation 
was normal.  Further, on VA examination in May 1971, the 
examiner noted that the veteran received a superficial wound 
of the soft tissue over the right patella in 1966.  The 
diagnosis was gunshot wound of the right knee, superficial.  
On VA examination in January 1974, physical examination and 
x-ray findings were normal.  The diagnosis was residuals of a 
shell fragment wound of the right knee manifested 
subjectively by weakness and objectively by scars.  Further, 
on VA examination of the muscles in December 1994, no 
reference to the right knee disability was made and x-ray 
findings were normal.  In fact, reports of x-ray studies 
dated from 1994 though 1998 show normal findings.  Although 
the veteran's May 2002 VA examination report indicates that 
he has metallic fragments of the right knee, the Board notes 
that these findings are wholly inconsistent with the 
objective evidence of record dating from 1970 through 1998.  
Wood v. Derwinski, 1 Vet. App. 406 (1991).  Thus, to this 
extent only, the examiner's May 2002 statement is afforded 
little weight.  Given the aforementioned, the Board finds 
that consideration of 38 C.F.R. § 4.56 is not warranted.  
38 C.F.R. § 4.20.  

Extra-Schedular Consideration

The pertinent provisions of 38 C.F.R. § 3.321 have been 
considered.  However, there is no basis for consideration of 
this matter.  In an exceptional case, where the schedular 
evaluations are found to be inadequate, the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
upon field station submission, is authorized to approve an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1).  In this 
case, the evidence does not show that the veteran's residuals 
of a shrapnel wound of the right knee alone is productive of 
frequent hospitalization or marked interference with 
employment that is exceptional so as to preclude the use of 
the regular rating criteria.  Although entitlement to a total 
rating based on individual unemployability is in effect, the 
Board notes that this benefit is based on all of his service-
connected disabilities, including his PTSD and shrapnel wound 
disabilities of the arm.  Therefore, an increased evaluation 
on an extra-schedular basis is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88 (1996).


ORDER

A rating in excess of 10 percent for residuals, including a 
superficial scar, of a shrapnel wound of the right knee is 
denied.

An initial rating in excess of 10 percent for residuals, 
including limitation of motion, of a shrapnel wound of the 
right knee is denied.  

An initial rating in excess of 10 percent for residuals, 
including neurological dysfunction, of a shrapnel wound of 
the right knee is denied.  



	                        
____________________________________________
	Steven L. Keller
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



